Exhibit 10.1

Summary term sheet governing arrangement of consulting services Icarus
Investment Corp. performs pursuant to oral agreement

 

Icarus Investment Corp. is paid $20,000 per month for consulting services.
Icarus Investment Corp. performs for CECO consulting services regarding the
Company’s corporate policies, marketing, strategic and financial planning,
including long and short-term goals, mergers and acquisitions and other business
combinations, financing, growth plans and other related matters’.

Icarus Investment Corp. is engaged as an independent contractor and is not an
employee of the Company for any purpose whatsoever, including limitation, for
purposes relating to taxes, workers’ compensation or workplace safety insurance,
payments require by statue or any other withholdings or remittances to any
governmental agency or authority.  No course of dealing between the parties is
intended to create, or shall create, an employment relationship, a joint
venture, partnership or any similar relationship. CECO is interested only in the
results obtained by Icarus Investment Corp. and Icarus Investment Corp. shall
have sole control of the manner and means of performing its services to CECO
consistent with policies and practices of CECO and with CECO’s interests and in
accordance with all applicable laws, rules, and regulations.

 